Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-17-00064-CV

                                 IN THE INTEREST OF D.B.M., a Child

                       From the 216th Judicial District Court, Kerr County, Texas
                                       Trial Court No. 16246A
                               Honorable Cathy Morris, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 19, 2017

AFFIRMED; MOTION TO WITHDRAW DENIED

           D.R.H. 1 appeals the trial court’s order terminating his parent-child relationship with the

child D.B.M. Appellant’s court-appointed appellate attorney filed a brief and motion to withdraw

containing a professional evaluation of the record, asserting there are no arguable grounds to be

advanced, and concluding the appeal is frivolous. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re P.M., –— S.W.3d –—, No. 15-0171, 2016 WL 1274748

at *3 n.10 (Tex. April 1, 2016) (stating that Anders procedures protect indigent parents’ statutory

right to counsel on appeal in parental rights termination cases and apply in those cases). Appellant

was provided copies of the brief and the appellate record, and was advised of his right to file his



1
 To protect the identity of the minor child, we refer to the father and child by their initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West 2014); TEX. R. APP. P. 9.8.
                                                                                         04-17-00064-CV


own brief. Appellant has filed a pro se affidavit in which he asserts that he received ineffective

assistance of counsel and an unfair trial and that the evidence does not support the grounds for

termination found by the trial court.

        We have thoroughly reviewed the record, the attorney’s Anders brief, and appellant’s pro

se affidavit, and we agree with counsel that the appeal is without merit. Accordingly, we affirm

the trial court’s termination order.

        However, we deny counsel’s motion to withdraw because counsel does not assert any

ground for withdrawal apart from his conclusion that the appeal is frivolous. See In re A.M., 495
S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his client

extends through the exhaustion or waiver of all appeals, including the filing of a petition for review

in the Texas Supreme Court. See TEX. FAM. CODE ANN. § 107.016(2) (West 2014); In re P.M.,

2016 WL 1274748 at *3. After this court has rendered its decision, appointed counsel’s obligations

to his client may be satisfied by filing a petition for review that satisfies the standards for an Anders

brief. See In re P.M., 2016 WL 1274748, at *3 & n.14.

                                                    Luz Elena D. Chapa, Justice




                                                  -2-